*294On Petition for a Rehearing, Filed October 24, 1916.
Bruce, J.
The defendant and respondent has filed a petition for a rehearing in which he alleges:
1. That upon this appeal the evidence taken upon the trial of the cause was not brought into the record by a properly authenticated statement of the case; and that it is based entirely upon the judgment roll.
2. That upon the trial of the case below, the district court, in making its findings of fact and conclusions of law, had the aid of oral testimony, and was enabled to construe the crop-payment contract involved in the light of such testimony.
3. That, in the opinion written by this court, the crop payment contract is construed without the aid of the testimony adduced upon the trial, or a statement of the case of the proceeding below.
4. That in rendering such decision this court overlooked a principle well settled by the decisions of this state, viz. that where the sufficiency of the evidence to support the findings of the court cannot be considered because the .appeal is based entirely upon the judgment roll proper, it will be presumed that the findings of the court are fully supported by competent evidence.
lie cites as authority the case of Whitney v. Akin, 19 N. D. 638, 125 N. W. 470.
We have, however, no quarrel to find with that decision, nor with the rule contended for by the respondent that “where the sufficiency of the evidence to support the findings of the court cannot be considered because the appeal is based entirely upon the judgment roll, it will be presumed that the findings of the court are fully supported by competent evidence.” This rule, however, applies merely to the findings of the fact, and not to the conclusions of law, and the presumption therefore is merely that the parol evidence, if any was introduced, sustains the findings of the trial court that the wording of the contract in question was as was given in the copy of the contract which was attached to and made a part of those findings. These findings of fact are conclusive upon us. The question then is one merely of law, and all we are asked to pass upon is whether the conclusion of law of the trial court, that is to say, the legal conclusion as to the meaning of the contract, was justified by the finding of fact as to what the words of the contract actual*295ly were. We agree entirely with tbe learned trial judge as to wbat those words were. We only differ witb him in bis legal conclusion. Tbe question presented to us is one of law and of law alone. We see no reason for receding from our former position, and tbe petition for a rebearing is therefore denied.